Citation Nr: 0416499	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  01-02 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of Title 38, United States Code, Section 
1151.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


REMAND

The veteran served on active duty from June 1941 to September 
1945.  He died in June 1997.  The appellant is the widow of 
the veteran.  She claims that she is entitled to DIC under 
the provisions of 38 U.S.C.A. § 1151 for the cause of the 
veteran's death and maintains that VA failed to diagnose the 
veteran's lung and heart disease in a proper and timely 
manner, thereby causing his premature and unnecessary death 
by lung cancer.

In September 2002, the Board denied the appellant's claim of 
entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1151.  Thereafter, the appellant appealed the Board's 
September 2002 decision to the United States Court of Appeals 
for Veterans Claims (Court).  In July 2003, the appellant's 
representative and VA General Counsel filed a joint motion to 
vacate the Board's September 2002 decision that denied a 
claim of entitlement to DIC under the provisions of 
38 U.S.C.A. § 1151.  By an Order dated in July 2003, the 
Court granted the joint motion, vacated the Board's September 
2002 decision, and remanded the matter to the Board for 
readjudication.  

In the July 2003 joint motion filed with the Court, the 
appellant's attorney and VA General Counsel concluded that 
the Board had not sufficiently explained how the notice 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), had been met with respect to the appellant's 
claim of entitlement to DIC under the provisions of 
38 U.S.C.A. § 1151.  Moreover, the parties agreed that "the 
Board [had] neglected to ensure that the requirements of 
amended section 5103(a) had been met. . ."  

The VCAA and its implementing regulations require that 
certain notifications be made with respect to a claim for VA 
benefits.  38 C.F.R. § 3.159 (2003).  The VCAA regulations 
include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and of which information 
or evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  
38 C.F.R. § 3.159 (2003); see also Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

Decisions by the Court have mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See, e.g., 
Quartuccio, 16 Vet. App. at 183.  In order to ensure that the 
requirements of 38 U.S.C.A. § 5103(a) were met, the case was 
remanded by the Board in February 2004; however, it cannot be 
said that VA has completely fulfilled its duty to notify the 
appellant of what is needed to substantiate the claim of 
entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1151, particularly with respect to the information or 
evidence required of the appellant and the evidence that VA 
will obtain.  38 U.S.C.A. § 5103(a) (West 2002).  

In its February 2004 remand, the Board specifically requested 
that the additional development include properly advising the 
appellant of the notice provisions of the VCAA with respect 
to her claim of entitlement to DIC under the provisions of 
38 U.S.C.A. § 1151.  Nevertheless, a review of the claims 
file reveals that the appellant still has not been properly 
advised in accordance with the notice provisions of the VCAA 
with respect to her claim.

The record shows that the RO sent the appellant a letter in 
February 2004 and informed her, in a general way, of what was 
required to substantiate claims for DIC and death pension 
benefits.  Significantly, however, the RO omitted any notice 
of what was required to substantiate her claim for DIC under 
the provisions of 38 U.S.C.A. § 1151.

Because of the specific instructions in the July 2003 joint 
motion, July 2003 Court Order, and February 2004 Board 
remand, another remand is required in this case.  As 
described above, the RO has not accomplished the development 
requested in the Board's February 2004 Remand.  In this 
regard, the Court has held that a remand by the Board confers 
on a claimant, as a matter of law, the right to compliance 
with the remand order, and that the Secretary of Veterans 
Affairs has a concomitant duty to ensure compliance with the 
terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  The Court also held that the Board errs in failing 
to ensure compliance with remand orders of the Board or the 
Court.  Id.  Given those pronouncements, another remand is 
required in order to comply with the July 2003 Court Order 
and February 2004 Remand.  38 C.F.R. § 19.9 (2003).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) are 
fully complied with and satisfied to 
the extent required by law.  See 
Quartuccio, supra.  The appellant 
should be specifically told of what 
is required to substantiate a claim 
of entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1151.  
She should be specifically told of 
what information or evidence is yet 
required of her, if any, and of the 
information or evidence that VA will 
yet obtain with respect to her 
claim, if any.  38 C.F.R. § 3.159 
(2003).  She should be specifically 
informed that she should submit any 
evidence in her possession that 
pertains to the claim on appeal.  
Id.

2.  After complying with the notice 
requirements set forth above, and 
the duty-to-assist provisions of the 
VCAA regulations that the RO finds 
have not yet been fulfilled, the RO 
should re-adjudicate the claim based 
on newly received information or 
evidence.  If re-adjudication is 
undertaken and the benefit sought is 
denied, a supplemental statement of 
the case (SSOC) should be issued.  
The SSOC should contain, among other 
things, a summary of the evidence 
received since the last SSOC was 
issued in March 2002.  38 C.F.R. 
§ 19.31 (2003).  The appellant and 
her representative should be 
afforded an opportunity to respond.

After the expiration of the period allowed for response, the 
case should be returned to the Board.  The appellant need 
take no action at this point, but she has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The RO should act on this claim in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003), (to be 
codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

